DOWD, Judge.
The Director of Revenue appeals from the order of the circuit court reinstating respondent Britt’s driving privilege. Respondent’s driving privilege was revoked for failure to submit to a chemical test to determine the alcohol content of his blood.
On May 12, 1988, the Director of Revenue mailed a notice to respondent that his driving privilege in Missouri was revoked for a period of one year due to his failure to take the chemical test. Respondent is presumed to have received the notice three days after mailing. § 302.515.2 RSMo 1986.
*265Respondent did not file his petition for review of the suspension until September 2, 1988, which was well beyond the thirty day time limit. § 302.311, RSMo 1986. Because the petition was not timely filed, the lower court did not have subject matter jurisdiction to consider the case. Feldmann v. McNeill, 772 S.W.2d 409, 410 (Mo.App.1989).
Judgment reversed.
SIMON, C.J., and SIMEONE, Senior Judge, concur.